DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Closest Prior Art
CN 208424908 U (CITED BY SEARCH AUTHORITY), US-10609815-B2 CN-106413269-A, TW-201722231-A are considered the closest prior art to the invention as claimed. However they neither alone nor in combination disclose nor suggest the limitations for which this application has been deemed allowable.
The differences between Claim 1 and CN 208424908 U (closest prior art of what is mentioned above): lie in that: a covering film is covered on the surface, far away from the first conductive circuit layer, of the solder mask layer with the slot, wherein the covering film comprises a first light diffusion material; a window is formed in the covering film, the window corresponds to the position of the slot and is used for exposing the welding pad, wherein the covering film comprises a covering portion and an extending portion, the covering portion is formed on the solder mask layer with the slot, and the extending portion is connected to the covering portion and extends outwards with respect to the side wall and is arranged around the window; and the extension portion is pressed to the side wall to form a side reflection portion.
 The differences between Claims 10/14 and CN 208424908 U lie in that: the cover film covers the surface of the solder mask layer far away from the first conductive circuit layer; the cover film comprises the first light diffusion material; the cover film is provided with a window; and the window corresponds to the slot in position and is used for exposing the welding pad, wherein the cover film comprises a cover portion and a side reflection portion, the covering portion is formed on the solder 
These features explained above makes this application allowable  as one of ordinary skill would not be motivated by the CN 208424908 U nor a combination thereof to arrive at the invention as claimed.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest a method of manufacturing a circuit board “wherein forming a solder pad, the solder mask layer comprising a sidewall at the slot; disposing a cover film on a surface of the solder mask layer having the slot away from the first conductive circuit layer, the cover film comprising a first light diffusing material; defining an opening in the cover film, the opening corresponding to the slot and being configured to expose the solder pad, the cover film comprising a covering portion and an extending portion, the covering portion being disposed on the solder mask layer having the slot, the extending portion being connected to the covering portion, protruding from the sidewall, and surrounding the opening; and pressing the extending portion to the sidewall to form a side reflecting portion” in combination with other features of the present claimed invention.
Regarding claims 2-9, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 10, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 10; specifically, the prior art fails to teach or suggest a circuit board “wherein the slot is configured to expose a portion of the first conductive circuit layer, the exposed portion of the first conductive circuit layer forms a solder pad, the solder mask layer comprises a sidewall at the slot; and a cover film covering a surface of the solder mask layer 
Regarding claims 11-13, these claims are allowable for the reasons given for claim 10; and because of their dependency status on claim 10.
Regarding claim 14, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 14; specifically, the prior art fails to teach or suggest a backlight “wherein a circuit board, comprising:  a cover film covering a surface of the solder mask layer away from the first conductive circuit layer, wherein the cover film comprises a first light diffusing material, the cover film defines an opening, the opening corresponds to the slot and is configured to expose the solder pad, the cover film comprises a covering portion and a side reflecting portion, the covering portion is disposed on the solder mask layer having the slot, the side reflecting portion is connected to the covering portion and covers the sidewall” in combination with other features of the present claimed invention.
Regarding claims 15-17, these claims are allowable for the reasons given for claim 14; and because of their dependency status on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879